Citation Nr: 1531881	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-10 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) greater than 50 percent prior to June 1, 2012, and greater than 70 percent from June 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability from June 1, 2012.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to June 1, 2012.   

4.  Entitlement to special monthly compensation at the housebound rate due to service-connected disability from June 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

In August 2009, the Veteran withdrew his prior request for a Board hearing.  

In May 2012, the Board remanded the case for evidentiary development, and in October 2014, the Board remanded the case for initial review by the Agency of Original Jurisdiction (AOJ) of relevant evidence received by VA prior to certification of the appeal to the Board.  The case is again before the Board for further appellate proceedings.  

In April 2013, the Veteran submitted a formal claim for entitlement to TDIU in conjunction with his claim for increased ratings for PTSD.  In a March 2014 rating decision, the RO denied the claim for a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, though the Veteran did not submit a notice of disagreement with the March 2014 rating decision, entitlement to a TDIU must still be considered in conjunction with the claim for increased ratings for PTSD on appeal.    

Because the Board is granting entitlement to TDIU based solely on the Veteran's service-connected PTSD from June 1, 2012, as discussed below, the issue of entitlement to SMC at the housebound rate is raised for this time period.  See 38 C.F.R. § 3.350 (2014); Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim).  

The issues of (a) entitlement to an initial disability rating for PTSD greater than 50 percent prior to June 1, 2012, and greater than 70 percent from June 2, 2012; and (b) entitlement to TDIU prior to June 1, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are currently PTSD, rated as 50 percent disabling prior to June 1, 2012, and as 70 percent disabling from June 1, 2012; coronary artery disease, rated as 60 percent disabling from October 13, 2011; residuals of left navicular fracture, rated as 10 percent disabling; and chronic pharyngitis and tonsillitis, rated as 10 percent disabling.  The combined evaluation for the Veteran's service-connected disabilities was 60 percent prior to October 13, 2011, 80 percent from October 13, 2011 to May 31, 2012, and 90 percent from June 1, 2012.  

2.  From June 1, 2012, the Veteran's service-connected PTSD prevents him from securing or following a substantially gainful occupation, and the Veteran's employment during this period was marginal employment.

3.  After the grant of entitlement to TDIU due to service-connected PTSD from June 1, 2012, the Veteran has a total evaluation for TDIU due to one service-connected disability from June 1, 2012, and an additional disability of coronary artery disease, rated as 60 percent disabling from October 13, 2011.  


CONCLUSIONS OF LAW

1.  From June 1, 2012, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).  

2.  From June 1, 2012, the criteria for entitlement to SMC at the housebound rate have been met.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2014, the Board remanded the claim for increased compensation for PTSD.  Because entitlement to TDIU and to SMC at the housebound rate is granted from June 1, 2012, any error under Stegall v. West, 11 Vet. App. 268, 271 (1998), or with respect to the duty to notify and assist regarding these issues is harmless error.   

TDIU

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities are currently PTSD, rated as 50 percent disabling prior to June 1, 2012, and as 70 percent disabling from June 1, 2012; coronary artery disease, rated as 60 percent disabling from October 13, 2011; residuals of left navicular fracture, rated as 10 percent disabling; and chronic pharyngitis and tonsillitis, rated as 10 percent disabling.  The combined evaluation for the Veteran's service-connected disabilities was 60 percent prior to October 13, 2011, 80 percent from October 13, 2011 to May 31, 2012, and 90 percent from June 1, 2012.  Given that the Board is granting entitlement to TDIU based on the Veteran's service-connected PTSD alone, as discussed below, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met from June 1, 2012, as the Veteran's PTSD alone is rated as 60 percent or more from June 1, 2012.  

Further, the Board finds that the evidence supports a finding that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD.  The Veteran is competent to report his symptoms, education history, and work history, and the Board finds that these reports are credible.  

The Veteran graduated high school and finished two years of college before service.  See December 2006 VA psychiatric evaluation.  The Veteran reported that he was studying English and Italian in college with hopes of becoming a language teacher.  See November 2007 VA examination.  After service, the Veteran reported that he tried to finish college, but he had to quit because he could not concentrate anymore.  See September 2008 notice of disagreement.  He stated that after service he had many different jobs because he had a hard time getting along with other workers.  Id.  

The Veteran reported that the longest job he ever held was at a liquor and deli store for thirty-three years, during which time he had arguments with clients.  See December 2006 VA psychiatric evaluation; June 2012 VA examination (noting that Veteran was a retired liquor salesman).  The Veteran explained that during his work at the deli, he could not "deal with customers."  He stated that he would become very upset and distressed, and because of his difficulties, he reported that over time his work involved less and less engagement with customers and more involvement with duties such as obtaining supplies and banking duties.  See November 2007 VA examination.  The Veteran reported that he stopped working as store manager of the deli in 2012, and he has since been unemployed.  See March 2013 Form 21-8940.  The record shows that this deli is owned by the Veteran's brother-in-law.  See June 2012 VA examination. 

On VA psychiatric evaluation in December 2006, the VA psychiatrist opined that the Veteran is unemployable, as his condition has deteriorated.  The VA psychiatrist stated that the Veteran has chronic feelings of anger and irritability have led to
social isolation, and that he has difficulty controlling his anger and is potentially explosive if exposed to a stressful situation.  The VA psychiatrist stated that the severity of his symptoms would interfere with his ability to obtain and maintain gainful employment. 

On VA examination in November 2007, the examiner noted the Veteran's reports of functional impairment, to include as due to symptoms of irritability and difficulty with anger management, during the time he worked at the deli.  The VA examiner opined that the severity of the Veteran's current symptoms would continue to interfere with vocational functioning.  

A March 2009 VA treatment record shows that the Veteran reported that though he has been taking his medications faithfully, and these help "take the edge off," there are other days that not even the medication prevents bouts of anxiety, irritability or anger.  He reported that his family are always on the defense and many times avoids him to prevent an unpleasant encounter with his unpredictable anger.    

On VA examination in June 2012, the VA examiner noted that the Veteran has symptoms including irritability, outbursts of anger, difficulty concentrating, difficulty in adapting to stressful circumstances, including in a work-like setting, and inability to establish and maintain effective relationships.  The examiner noted that the Veteran is retired but continues to "keep busy" by visiting his brother-in-law's deli to help with the books and to do the banking.  The examiner opined that though the Veteran maintains some functional capacity with regard to occupational capacity, the Veteran would have extreme difficulty working with anyone but immediate family due to the severity of his PTSD.   

On VA examination in September 2013, the VA examiner noted that the Veteran used to help out his brother-in-law at the deli, but he stopped doing that in the past year.  The examiner opined that the Veteran is severely occupationally impaired and would have extreme difficulty finding employment outside his immediate family due to his severe anxiety and other symptoms of PTSD noted in the examination report.  

On review, and given the June 2012 and September 2013 medical opinions, the Board finds that the lay and medical evidence shows that the Veteran's service-connected PTSD at least as likely as not renders him unable to perform the tasks that are required in work-like setting with other persons other than immediate family members, to include occupations requiring interactions with customers in which the Veteran has work experience, namely liquor salesman and customer service at a deli.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Moreover, marginal employment shall not be considered substantially gainful employment.  For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census (Census), as the poverty threshold for one person.  Even where earned annual income exceeds the poverty threshold, marginal employment may exist when the Veteran's employment is limited to employment in a protected environment such as a family business, to self-employment, or to odd jobs.  

Here, the evidence shows that the Veteran's work experience during the appeal period generally consisted of performing tasks that did not require interactions with customers, and he worked in his brother-in-law's deli store.  Further, in the February 2014 VA Form 21-4192, the Veteran's employer stated that he worked from April 2004 to December 2012, and he last worked on December 31, 2012.  Information from the U.S. Census Bureau indicates that the poverty rate for 2012 for one person is  $11,720.  While the Veteran reported in his March 2013 Form 21-8940 that he earned $15,600 in the past 12 months, this is not shown by the information received from the deli.  The Veteran's employer noted that in the last 12 months since the last date of employment, from January 2012 to December 2012, the Veteran earned $13,000.  See February 2014 VA Form 21-4192.  Because the Veteran was limited to employment in a protected environment, the Board finds that during period from June 1, 2012, the Veteran engaged in work that was not more than marginal employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991) (work that is more than marginal permits the individual to earn a "living wage"); see also M21-1 MR IV.ii.2.F.32.a.  

From June 1, 2012, because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected PTSD, entitlement to a TDIU is warranted from June 1, 2012.  38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board acknowledges that the Veteran and his previous employer argue that the Veteran's heart problems render him unemployable.  See e.g., March 2013 Form 21-8940; February 2014 VA Form 21-4192.  However, for the above reasons, the Board finds that the Veteran's PTSD alone renders him unemployable during the period from June 1, 2012.   

As discussed below, the Board is remanding the issue of entitlement to TDIU prior to June 1, 2012.     

SMC for Housebound Status

SMC is payable for housebound status where the claimant has a single service-connected disorder rated as totally disabling and one or more distinct service-connected disabilities, which are independently ratable at 60 percent and involve different anatomical segments or bodily systems.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Alternatively, such compensation may be granted when the claimant is permanently housebound by reason of service-connected disability or disabilities.  Id. 

As discussed above, the Board has granted entitlement to TDIU due to service-connected PTSD from June 1, 2012.  Further, the Veteran has an additional disability of coronary artery disease, which is distinct from PTSD and independently rated as 60 percent disabling from October 13, 2011.  Thus, from June 1, 2012, the schedular criteria for entitlement to SMC due to housebound status have been met.  

As discussed below, the Board is remanding the issue of entitlement to SMC due to housebound status prior to June 1, 2012.     

The Board notes that the issue of entitlement to SMC for aid and attendance has not been raised by the record and is not before the Board at this time, as the evidence of record does not indicate that the Veteran is rendered so helpless due to his service-connected PTSD so as to require regular aid and attendance of another person.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation and does not require submission of a separate claim); see e.g., September 2013 VA examination (indicating no symptom of inability to perform activities of daily living); June 2012 VA examination (Veteran reported engaging in gardening and making home-made wine); July 2014 VA treatment record (Veteran reported that he has been taking care of his vegetable garden). 


ORDER

From June 1, 2012, entitlement to a TDIU due to service-connected PTSD is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From June 1, 2012 entitlement to special monthly compensation at the housebound rate is granted, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

In October 2014, the Board remanded the case and directed the AOJ to review all relevant evidence and readjudicate the Veteran's claim for increased ratings for PTSD and to furnish the Veteran a supplemental statement of the case (SSOC) if a matter is not resolved to the Veteran's satisfaction.  In the October 2014 remand, the Board noted that the prior November 2012 SSOC addressed only the issue of entitlement to a rating greater than 70 percent for PTSD from June 1, 2012.  Thus, as the Board noted in the October 2014 remand, the November 2012 SSOC failed to address and review evidence received by VA prior to certification of the appeal to the Board and pertaining to the issue of entitlement to a rating greater than 50 percent prior to June 1, 2012.  Thus, pursuant to 38 C.F.R. § 19.31, the Board remanded the case so as to afford the Veteran initial AOJ consideration of relevant evidence that had been received by VA prior to certification of the appeal to the Board dating prior to June 2012 and to furnish the Veteran with a new SSOC if a matter is not resolved to the Veteran's satisfaction.  See also 38 C.F.R. § 19.37.  

The AOJ furnished an SSOC in January 2015, and the appeal was re-certified to the Board in January 2015.  However, the January 2015 SSOC shows that the AOJ considered only evidence received by VA dating from March 2014 to December 2014.  Thus, the AOJ again failed to consider the relevant evidence received by VA dating prior to June 2012 and pertaining to the issue of entitlement to a rating greater than 50 percent prior to June 1, 2012.  Further, the AOJ failed to consider the relevant evidence dating prior to March 2014 and received by VA prior to "re-certification" of the appeal to the Board and pertaining to the issue of entitlement to increased ratings for PTSD for the entire appeal period.  Accordingly, the AOJ's actions did not substantially comply with the Board's October 2014 remand directives, and the case must again be remanded to afford the Veteran initial AOJ consideration of relevant evidence received by VA prior to certification of the appeal to the Board and to furnish the Veteran with a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Stegall v. West, 11 Vet. App. 268 (1998).   

Although the Board has granted entitlement to TDIU and entitlement to SMC based on housebound status effective from June 1, 2012, the Veteran may still be entitled to TDIU (and potentially) SMC prior to June 1, 2012, if one service-connected disability alone can constitute the basis for a grant of TDIU or if PTSD is granted an increased rating of 100 percent.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010) (holding that whenever a Veteran has a total disability rating, schedular or extraschedular, and is subsequently awarded service connection for any additional disability or disabilities, VA has a duty to assess all of the claimant's disabilities without regard to the order in which they were service-connected to determine whether any combination of the disabilities establishes entitlement to increase compensation).  The Board also notes that evaluation for PTSD includes consideration of occupational impairment.  Thus, the matter of entitlement to TDIU prior to June 1, 2012 is intertwined with the issue of entitlement to an increased rating for PTSD.  Accordingly, the Board remands the matter of entitlement to TDIU prior to June 1, 2012, as intertwined with the adjudication of the issue of entitlement to the increased rating for PTSD, which is hereby remanded to the AOJ for provision of a supplemental statement of the case. 

Accordingly, the case is REMANDED for the following action:

1. Obtain outstanding relevant VA treatment records, to include records dating from December 2014 to present.  

2. Thereafter, take any other development action that is deemed warranted and readjudicate the claims.  If the claims remain denied, furnish to the Veteran and his representative a supplemental statement of the case regarding the issues of entitlement to a rating greater than 50 percent prior to June 1, 2012, and in excess of 70 percent thereafter as well as entitlement to TDIU prior to June 1, 2012, which includes consideration of the VA treatment records dating from March 2009 to February 2014 located on Virtual VA and the September 2013 VA examination report.  Provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


